COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-440-CR

ROBERT ALLAN JOY                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

            FROM THE 158 TH DISTRICT COURT OF DENTON COUNTY

                                    ----------
              MEMORANDUM OPINION 1 AND JUDGMENT
                                  ----------
      We have considered appellant's “Motion To Withdraw Notice Of Appeal.”

The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).


                                                 PER CURIAM

PANEL: DAUPHINOT, LIVINGSTON, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2010



      1
           See Tex. R. App. P. 47.4.